overruled absent a showing of abuse of discretion."). Accordingly, we

                            ORDER the judgment of conviction AFFIRMED.'




                                                                   , J.
                                        Hardesty


                 isonor‘                  , J.
                Douglas /'                                Cherry



                cc: Hon. Michael Montero, District Judge
                     Humboldt County Public Defender
                     Attorney General/Carson City
                     Humboldt County District Attorney
                     Humboldt County Clerk




                       'The fast track response submitted in this case fails to comply with
                NRAP 32(a)(4) because it does not contain page numbers. See NRAP
                3C(h)(1) (requiring fast track filings to comply with the provisions of
                NRAP 32(a)(4)-(6)). We caution counsel for the State that future failure to
                follow the Nevada Rules of Appellate Procedure when filing briefs with
                this court may result in the imposition of sanctions. See NRAP 3C(n).


SUPREME COURT
        OP
     NEVADA
                                                     2
(0) 1947A